Name: Commission Regulation (EC) NoÃ 357/2006 of 28 February 2006 amending for the 64th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs;  free movement of capital;  civil law;  European construction
 Date Published: nan

 1.3.2006 EN Official Journal of the European Union L 59/35 COMMISSION REGULATION (EC) No 357/2006 of 28 February 2006 amending for the 64th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 February 2006, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2006. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 246/2006 (OJ L 40, 11.2.2006, p. 13). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The entry Mohammed Benhammedi (alias (a) Mohamed Hannadi (b) Mohamed Ben Hammedi (c) Muhammad Muhammad Bin Hammidi (d) Ben Hammedi (e) Panhammedi (f) Abu Hajir (g) Abu Hajir Al Libi (h) Abu Al Qassam). Address: Midlands, United Kingdom. Date of birth: 22.9.1966. Place of birth: Libya. Nationality: British under the heading Natural persons shall be replaced by the following: Mohammed Benhammedi (alias (a) Mohamed Hannadi, (b) Mohamed Ben Hammedi, (c) Muhammad Muhammad Bin Hammidi, (d) Ben Hammedi, (e) Panhammedi, (f) Abu Hajir, (g) Abu Hajir Al Libi, (h) Abu Al Qassam). Address: Midlands, United Kingdom. Date of birth: 22.9.1966. Place of birth: Libya. Nationality: Libyan.